DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (USPGPub 20180027171 A1) in view of Honda et al. (U.S. Patent 8854517 B2) and Jiupeng et al. (CN 101807613 A).


    PNG
    media_image1.png
    601
    735
    media_image1.png
    Greyscale

Regarding claim 1, Yoshimura teaches an image sensor comprising: a first substrate (1) having a first surface and a second surface opposite to the first surface, the first substrate including an active pixel region having a plurality of active pixels (11/12) (see figure 7 above, substrate 1 having a first surface and a second surface. Substrate 1 corresponds to logic section 72 containing some circuitry for the pixels 11 and 12); a plurality of lower electrode structures (17) disposed on the second surface of the first substrate (1) and corresponding to the plurality of active pixels (11/12) (see figure 7, plurality of lower electrodes 17 disposed on the top surface (i.e. second) of the substrate corresponding to pixels 11 and 12); an upper electrode (15) disposed on the plurality of lower electrode structures (17) (see figure 7, upper electrode 15 disposed on lower electrodes 17); an organic photoelectric conversion layer (16) disposed between the plurality of lower electrode structures (17) and the upper electrode (15) (see figure 7, organic photoelectric conversion film 16 sandwiched between upper electrode 15 and low electrodes 17); and a second substrate (2) disposed on the first surface of the first substrate (1) (see figure 7 above, substrate 2 disposed on the bottom surface (i.e. first surface) of substrate 1). However, Yoshimura fails to explicitly teach wherein a driving circuit configured to drive the plurality of active pixels is disposed on the second substrate, and wherein each of the plurality of lower electrode structures includes: a first barrier layer; a reflective layer disposed on the first barrier layer; and a second barrier layer disposed on the reflective layer.
	However, Honda teaches wherein a driving circuit (11) configured to drive the plurality of active pixels (104) is disposed on the second substrate (36) (see figure 13, pixel drive circuit 11 located in substrate 36). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshimura to incorporate the teachings of Honda to include the driving circuit in the second substrate in order to prevent pixel blurring (see Honda col. 2, lines 51-67 for further details). However, the combination of Yoshimura and Honda fails to explicitly teach wherein each of the plurality of lower electrode structures includes: a first barrier layer; a reflective layer disposed on the first barrier layer; and a second barrier layer disposed on the reflective layer.
	However, Jiupeng teaches wherein each of the plurality of lower electrode structures (6/7/8) includes: a first barrier layer (8); a reflective layer disposed on the first barrier layer (7); and a second barrier layer (6) disposed on the reflective layer (7) (see figure 1, back electrode layer 8 (i.e. first barrier), back reflection layer 7 and, ITO transparent conductive film 6 (i.e. second barrier)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoshimura and Honda to incorporate Jiupeng to further include three electrode layers in order to provide stability to the device as well as protection for the electrode. 

Regarding claim 2, Yoshimura as modified by Honda and Jiupeng teaches the image sensor of claim 1, further comprising: a color filter layer (Yoshimura 14) disposed on the upper electrode (Yoshimura 15) (Yoshimura, see figure 7, color filter layer 14 disposed on upper electrode 15); and a microlens (Yoshimura 13) disposed on the color filter layer (Yoshimura 14) (Yoshimura, see figure 7, microlens 13 disposed on the color filter layer 14).

Regarding claim 3, Yoshimura as modified by Honda and Jiupeng teaches the image sensor of claim 2, wherein: the plurality of active pixels (Yoshimura 11/12) includes a first active pixel (Yoshimura leftmost 11) configured to sense light in a first wavelength region (R), a second active pixel (Yoshimura 12) configured to sense light in a second wavelength region (G), and a third active pixel (Yoshimura rightmost 11) configured to sense light in a third wavelength region (B), the first wavelength region, the second wavelength region and the third wavelength region are each different from each other (see figure 7, three pixels (11, 12, and 11) sensing three different colors: red, green, and blue, all having different wavelengths); and wherein the color filter layer includes: a red color filter layer disposed in the first active pixel (Yoshimura, see figure 7, pixel 11 on the left having a red color filter R); a green color filter layer disposed in the second active pixel (Yoshimura, see figure 7, center pixel 12 having a green color filter G); and a blue color filter layer disposed in the third active pixel (Yoshimura, see figure 7, pixel 11 on the right having a blue color filter B).

Regarding claim 5, Yoshimura as modified by Honda and Jiupeng teaches the image sensor of claim 3, wherein: the first barrier layer (Jiupeng 8) has a first thickness in a first direction perpendicular to the first surface of the first substrate (Jiupeng, see figure 1, back electrode layer 8 (i.e. first barrier) having a thickness in a first direction); and the reflective layer (Jiupeng 7) has a second thickness in the first direction (Jiupeng, see figure 1, back reflection layer 7 having a second thickness in the first direction), wherein the second thickness is larger than the first thickness (Jiupeng, ¶49, the thickness of the back electrode layer 8 is 280 to 320 nm; and ¶31, the thickness of the aluminum-doped zinc oxide thin film of the back reflection layer 7 is 0.5-1.5 μm).

Regarding claim 18, Yoshimura teaches an image sensor comprising: a first substrate (1) having a first surface and a second surface opposite to the first surface, the first substrate (1) including an active pixel region having a plurality of active pixels (11/12) (see figure 7, first substrate corresponding to logic section 72 having a first surface and a second surface and having pixels 11 and 12); a plurality of lower electrode structures (17) disposed on the second surface of the first substrate (1) and corresponding to the plurality of active pixels (11/12) (see figure 7, lower electrodes 17 each corresponding with a certain pixel), an upper electrode (15) disposed on the plurality of lower electrode structures (17) (see figure 7, upper electrode 15 disposed on lower electrodes 17); an organic photoelectric conversion layer (16) disposed between the plurality of lower electrode structures (17) and the upper electrode (15) (see figure 7, organic photoelectric conversion film 16 sandwiched between upper electrode 15 and low electrodes 17); a color filter layer (14) disposed on the upper electrode (15) and corresponding to the plurality of active pixels (11/12) (see figure 7, color filter layer 14 disposed on upper electrode 15); and a second substrate (2) disposed on the first surface of the first substrate (1) (see figure 7 above, substrate 2 disposed on the bottom surface (i.e. first surface) of substrate 1), wherein the first substrate (1) does not include a photodiode (see figure 7, neither substrate contains a photodiode, the only photoelectric conversion element is 16). However, Yoshimura fails to explicitly teach wherein each of the plurality of lower electrode structures including a first barrier layer, a reflective layer, and a second barrier layer; and wherein a driving circuit configured to drive the plurality of active pixels is disposed on the second substrate. 
	However, Jiupeng teaches wherein each of the plurality of lower electrode structures (6/7/8) include a first barrier layer (8), a reflective layer (7), and a second barrier layer (6) (see figure 1, back electrode layer 8 (i.e. first barrier), back reflection layer 7 and, ITO transparent conductive film 6 (i.e. second barrier)). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshimura to incorporate the teachings of Jiupeng to further include a three layered electrode in order to provide stability to the device as well as protection for the electrode. However, the combination of Yoshimura and Jiupeng fails to explicitly teach wherein a driving circuit configured to drive the plurality of active pixels is disposed on the second substrate.
	However, Honda teaches wherein a driving circuit (11) configured to drive the plurality of active pixels (104) is disposed on the second substrate (36) (see figure 13, pixel drive circuit 11 located in substrate 36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoshimura and Jiupeng to incorporate the teachings of Honda to further include the driving circuit in the second substrate in order to prevent pixel blurring (see Honda col. 2, lines 51-67 for further details).

Regarding claim 19, Yoshimura as modified by Honda and Jiupeng teaches the image sensor of claim 18, wherein: the plurality of active pixels (Yoshimura 11/12) includes first, second and third active pixels (Yoshimura, see figure 7, three pixels (11, 12, and 11) sensing three different colors: red, green, and blue, all having different wavelengths); and the color filter layer (Yoshimura 14) includes: a red color filter layer disposed in the first active pixel (Yoshimura, see figure 7, pixel 11 on the left having a red color filter R); a green color filter layer disposed in the second active pixel (Yoshimura, see figure 7, center pixel 12 having a green color filter G); and a blue color filter layer disposed in the third active pixel (Yoshimura, see figure 7, pixel 11 on the right having a blue color filter B).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (USPGPub 20180027171 A1) in view of Honda et al. (U.S. Patent 8854517 B2) and Jiupeng et al. (CN 101807613 A) as applied to claim 1 above, and further in view of Borthakur et al. (USPGPub 20190123083 A1).

Regarding claim 4, Yoshimura as modified by Honda and Jiupeng teaches the wherein the red color filter layer, the green color filter layer, and the blue color filter layer (Yoshimura 14) are each disposed at a same level from the first surface of the first substrate (Yoshimura 1) (Yoshimura, see figure 7, all color filters 14 are level with one another). However, the combination fails to explicitly teach wherein the color filters are spaced apart from each other. 
	However, Borthakur teaches wherein the color filters (34) are spaced apart from each other (see figure 12, grid of color filter container structures 50). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoshimura, Honda, and Jiupeng to incorporate the teachings of Borthakur to further include separated color filters because [w]here the clear material of elements 36 forms the container structures 50, the index of refraction difference between the container structures 50 and the colored elements 34 may be sufficiently large so as to prevent light from prematurely exiting one colored element 34 and entering another adjacent pixel 22 (Borthakur ¶45).

Claims 7, 9-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (USPGPub 20180027171 A1) in view of Honda et al. (U.S. Patent 8854517 B2) and Jiupeng et al. (CN 101807613 A) as applied to claims 1 and 18 above, and further in view of Kim et al. (USPGPub 20200219914 A1).

Regarding claim 7, Yoshimura as modified by Honda and Jiupeng teaches the image sensor of claim 1, further comprising: a front side structure (Honda, see figure 13, wiring layer 61, (note that this can be seen, but isn’t labeled, in figure 7 of Yoshimura in substrate 1) )disposed on the first substrate (Yoshimura 1) and positioned between the first surface of the first substrate (Yoshimura 1) and the second substrate (Yoshimura 2). However, the combination fails to explicitly teach a plurality of micro through-vias penetrating an entire thickness of the first substrate, the plurality of micro through-vias are configured to connect each of the plurality of lower electrode structures to the front side structure.
	However, Kim teaches a plurality of micro through-vias (120) penetrating an entire thickness of the first substrate (110), the plurality of micro through-vias (120) are configured to connect each of the plurality of lower electrode structures (58) to the front side structure (see figure 3, through electrode 120 (i.e. through via) penetrating substrate 110 to connect electrodes 58 to the insulating layers containing the pixel circuitry).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoshimura, Honda, and Jiupeng to incorporate the teachings of Kim to further include through-vias in order to connect the wiring layers/pixel circuitry to the pixels and photoelectric conversion elements in a separate substrate. 

Regarding claim 9, Yoshimura as modified by Honda and Jiupeng teaches wherein each of the plurality of lower electrode structures (Yoshimura 17) vertically overlaps a corresponding active pixel (Yoshimura 11/12) of the plurality of active pixels (Yoshimura, see figure 7, lower electrodes 17 overlapping active pixel areas 11 and 12). However, the combination fails to explicitly teach an insulating fence disposed on the second surface of the first substrate and configured to fill spaces between adjacent lower electrode structures of the plurality of lower electrode structures.
However, Kim teaches an insulating fence (60) disposed on the second surface of the first substrate (110) and configured to fill spaces between adjacent lower electrode structures (58) of the plurality of lower electrode structures (see figure 3, insulating pattern 60 located between lower electrodes 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoshimura, Honda, and Jiupeng to incorporate the teachings of Kim to further include an insulator in order to insulate and isolate the individual electrodes corresponding to individual pixels to prevent possible cross talk between electrodes.

Regarding claim 10, Yoshimura as modified Honda, Jiupeng, and Kim teaches the image sensor of claim 9, wherein a top surface of the insulating fence (Kim 60) is disposed at a same level as a top surface of each of the plurality of lower electrode structures (Kim 58) (Kim, see figure 3, insulating pattern 60 located between lower electrodes 58).

Regarding claim 20, Yoshimura as modified by Honda and Jiupeng teaches the wherein each of the plurality of lower electrode structures (Yoshimura 17) vertically overlaps a corresponding active pixel (Yoshimura 11/12) of the plurality of active pixels (Yoshimura 11/12), and the first substrate (Yoshimura 1) does not include a deep trench isolation film that penetrates the first substrate (Yoshimura 1) (Yoshimura, see figure 7, lower electrode structures 17 overlapping pixels 11 and 12, and no DTI located in the first substrate). However, the combination fails to explicitly teach an insulating fence disposed on the first surface of the first substrate, the insulating fence configured to fill spaces between the plurality of electrode structures.
	However, Kim teaches an insulating fence (60) disposed on the first surface of the first substrate (110), the insulating fence (60) configured to fill spaces between the plurality of electrode structures (58) (see figure 3, insulating pattern 60 located between lower electrodes 58). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoshimura, Honda, and Jiupeng to incorporate the teachings of Kim to further include an insulator in order to insulate and isolate the individual electrodes corresponding to individual pixels to prevent possible cross talk between electrodes. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (USPGPub 20180027171 A1) in view of Honda et al. (U.S. Patent 8854517 B2) and Jiupeng et al. (CN 101807613 A) as applied to claim 1 above, and further in view of Lee et al. (U.S. Patent No. 10283540 B2).

Regarding claim 8, Yoshimura as modified by Honda and Jiupeng teaches an active pixel region (Yoshimura 11/12, Honda 104). However, the combination fails to explicitly teach wherein the first substrate further includes: a pad region adjacent to the active pixel region; and a deep trench isolation film extending from the second surface of the first substrate into the first substrate in the pad region, wherein the active pixel region does not include the deep trench isolation film.
	However, Lee teaches wherein the first substrate (100) further includes: a pad region (320) adjacent to the active pixel region (A to A’) (see figure 4, conductive pad 320 adjacent to pixel region A to A’); and a deep trench isolation film (312) extending from the second surface of the first substrate (100) into the first substrate (100) in the pad region (320) (see figure 4, plug 312 (i.e. DTI) going through substrate 100; and col. 12, lines 61-67, The plug 312 may be connected to the second wiring layer 310 via the substrate 100 and the delamination-preventing layer 300 in the pad region PAD. For example, the plug 312 electrically connects the plurality of lines 161 of the first wiring layer 160 with the second wiring layer 310 via the substrate 100 and the delamination-preventing layer 300 in the pad region PAD), wherein the active pixel region (A to A’) does not include the deep trench isolation film (312) (see figure 4, pixel region A to A’ does not include the plug (i.e. DTI)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoshimura, Honda and Jiupeng to incorporate the teachings of Lee to further include a DTI in order to prevent current leakage between adjacent electrical components. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (USPGPub 20180027171 A1) in view of Honda et al. (U.S. Patent 8854517 B2) and Jiupeng et al. (CN 101807613 A) as applied to claim 1 above, and further in view of Falk et al. (USPGPub 20200006690 A1).

Regarding claim 11, Yoshimura as modified by Honda and Jiupeng teaches two barrier layers (Jiupeng 6/8) and a reflective layer (Jiupeng 7). However, the combination fails to explicitly teach wherein: the first barrier layer and the second barrier layer each include at least one material selected from titanium (Ti), tantalum (Ta), tungsten (W), ruthenium (Ru), titanium nitride (TiN), tantalum nitride (TaN), and tungsten nitride (WN); and reflective layer includes at least one material selected from aluminum (Al), magnesium (Mg), silver (Ag), nickel (Ni), cobalt (Co), platinum (Pt), copper (Cu), and gold (Au).
	However, Falk teaches wherein: the first barrier layer and the second barrier layer each include at least one material selected from titanium (Ti), tantalum (Ta), tungsten (W), ruthenium (Ru), titanium nitride (TiN), tantalum nitride (TaN), and tungsten nitride (WN) (¶46, The barrier layer can be, but is not limited to, titanium nitride (TiN), tantalum nitride (TaN), hafnium nitride (HfN), niobium nitride (NbN), tungsten nitride (WN), or combinations thereof); and reflective layer includes at least one material selected from aluminum (Al), magnesium (Mg), silver (Ag), nickel (Ni), cobalt (Co), platinum (Pt), copper (Cu), and gold (Au) (¶46, A metal contact can be formed or filled using, but is not limited to, tungsten (W), aluminum (Al), or copper (Cu), cobalt (Co), which can further include a barrier layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoshimura, Honda, and Jiupeng to incorporate the teachings of Falk to further specify the materials that make up the barrier layers and reflective layer because the barrier layer can prevent diffusion and/or alloying of the metal contact fill material with the top source drain material, and/or anode/cathode material (Falk ¶46), and the metals listed above are good reflecting metals. 

Regarding claim 12, Yoshimura as modified by Honda, Jiupeng, and Falk teaches the image sensor of claim 11, wherein: the upper electrode (Yoshimura 15, Jiupeng 2) is a light-transmitting electrode (Yoshimura, ¶37, The upper electrode 15 is formed of a transparent material that transmits the incident light concentrated by the on-chip lens 13), wherein the light-transmitting electrode (Jiupeng 2) includes at least one compound selected from indium tin oxide (ITO), indium zinc oxide (IZ ), zinc oxide (ZnO), tin oxide (SnO), antimony (Sb)-doped tin oxide (ATO), Al-doped tin oxide (AITO), and fluorine (F)-doped tin oxide (ETO) (Jiupeng, ¶44, the front electrode layer 2 is SnO2:F transparent conductive film, aluminum-doped zinc oxide (AZO) film or ITO transparent conductive film).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (USPGPub 20180027171 A1) in view of Jiupeng et al. (CN 101807613 A).

Regarding claim 13, Yoshimura teaches an image sensor comprising: a first substrate (1) including an active pixel region having first, second and third active pixels (11/12) (see figure 7, substrate 1 including active pixels 11 and 12); first, second and third lower electrode structures (17) are disposed on the first substrate (1) and respectively correspond to the first, second and third active pixels (11/12) (see figure 7, lower electrodes 17 located on the first substrate and corresponding to active pixels 11 and 12); an upper electrode (15) is disposed on the first, second and third lower electrode structures (17) (see figure 7, upper electrode 15 disposed on lower electrodes 17); an organic photoelectric conversion layer (16) is disposed between the first lower electrode structure (17) and the upper electrode (15), between the second lower electrode structure (17) and the upper electrode (15), and between the third lower electrode structure (17) and the upper electrode (15) (see figure 7, organic photoelectric conversion film 16 sandwiched between upper electrode 15 and lower electrodes 17); first, second and third color filter layers (14) are disposed on the upper electrode (15) and respectively correspond to the first, second and third active pixels (11/12) (see figure 7, color filters 14 disposed on upper electrode 15). However, Yoshimura fails to explicitly teach wherein at least one of the first, second and third lower electrode structures includes: a first barrier layer; a reflective layer disposed on the. first barrier layer; and a second barrier layer disposed on the reflective layer.
	However, Jiupeng teaches wherein at least one of the first, second and third lower electrode structures (6/7/8) includes: a first barrier layer (see figure 1, back electrode layer 8 (i.e. first barrier)); a reflective layer disposed on the first barrier layer (see figure 1, back reflection layer 7); and a second barrier layer (6) disposed on the reflective layer (7) (see figure 1, ITO transparent conductive film 6 (i.e. second barrier)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshimura to incorporate the teachings of Jiupeng to further include three electrode layers in order to provide stability to the device as well as protection for the electrode.

Regarding claim 14, Yoshimura as modified by Jiupeng teaches the image sensor of claim 13, wherein: the first active pixel (Yoshimura leftmost 11) is configured to sense light in a first wavelength region, and the first color filter layer (Yoshimura 14) includes a red color filter layer (Yoshimura, see figure 7, leftmost pixel 11 (i.e. first active pixel) having a red color filter R); the second active pixel (Yoshimura 12) is configured to sense light in a second wavelength region different from the first wavelength region, and the second color filter layer (Yoshimura 14) includes a green color filter layer (Yoshimura, see figure 7, center pixel 12 (i.e. second active pixel) having a green color filter G); and the third active pixel (Yoshimura rightmost 11) is configured to sense light in a third wavelength region different from the first and second wavelength regions, and the third color filter layer (Yoshimura 14) includes a blue color filter layer (Yoshimura, see figure 7, rightmost pixel 11 (i.e. third active pixel) having a blue color filter B).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (USPGPub 20180027171 A1) in view of Jiupeng et al. (CN 101807613 A) as applied to claim 13 above, and further in view of Kim et al. (USPGPub 20200219914 A1).

Regarding claim 15, Yoshimura as modified by Jiupeng teaches a first substrate (Yoshimura 1) having lower electrode structures (Yoshimura 17) and an organic photoelectric conversion layer (Yoshimura 16) (Yoshimura, see figure 7, substrate 1, lower electrodes 17, and organic photoelectric conversion film 16). However, the combination fails to explicitly teach an insulating fence disposed on the first substrate and configured to fill spaces between the first, second and third lower electrode structures, wherein a top surface of the insulating fence directly contacts a bottom surface of the organic photoelectric conversion layer.
	However, Kim teaches an insulating fence (60) disposed on the first substrate (110) and configured to fill spaces between the first, second and third lower electrode structures (58) (see figure 3, insulating pattern 60 located between lower electrodes 58), wherein a top surface of the insulating fence (60) directly contacts a bottom surface of the organic photoelectric conversion layer (PD3) (see figure 3, insulating pattern 60 located between lower electrodes 58 and in contact with PD3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoshimura and Jiupeng to incorporate the teachings of Kim to further include an insulator in order to insulate and isolate the individual electrodes corresponding to individual pixels to prevent possible cross talk between electrodes.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (USPGPub 20180027171 A1) in view of Jiupeng et al. (CN 101807613 A) as applied to claim 13 above, and further in view of Honda et al. (U.S. Patent No. 8854517 B2).

Regarding claim 16, Yoshimura as modified by Jiupeng teaches the image sensor of claim 13, wherein the first substrate (Yoshimura 1) includes a first surface and a second surface, wherein the first, second and third lower electrode structures (Yoshimura 17) are disposed on the second surface (Yoshimura, see figure 7, lower electrodes 17 disposed on substrate 1); and a second substrate (Yoshimura, see figure 7, substrate 2). However, the combination fails to explicitly teach wherein the image sensor further comprises: a front side structure disposed on the first surface of the first substrate; and a second substrate disposed on the front side structure, wherein a driving circuit configured to drive the first, second and third active pixels is disposed on the second substrate. 
	However, Honda teaches wherein the image sensor further comprises: a front side structure (61) disposed on the first surface of the first substrate (62) (see figure 13, wiring layer 61, (note that this can be seen, but isn’t labeled, in figure 7 of Yoshimura in substrate 1)); and a second substrate (36) disposed on the front side structure (61), wherein a driving circuit (11) configured to drive the first, second and third active pixels (104) is disposed on the second substrate (36) (see figure 13, pixel drive circuit 11 located in substrate 36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoshimura and Jiupeng to incorporate the teachings of Honda to further include the driving circuit in the second substrate in order to prevent pixel blurring (see Honda col. 2, lines 51-67 for further details).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (USPGPub 20180027171 A1) in view of Jiupeng et al. (CN 101807613 A) and Honda et al. (U.S. Patent 8854517 B2) as applied to claim 16 above, and further in view of Kim et al. (USPGPub 20200219914 A1).

Regarding claim 17, Yoshimura as modified by Jiupeng and Honda teaches a first substrate (Yoshimura 1) having a plurality of lower electrodes (Yoshimura 17) formed thereon (Yoshimura, see figure 7, substrate 1 with lower electrodes 17). However, the combination fails to explicitly teach a plurality of micro through-vias penetrating the first substrate and configured to connect each of the first, second and third lower electrode structures to the front side structure, wherein the plurality of micro through-vias includes a metal material; and an interconnect via structure arranged in an interconnect via hole that penetrates the first substrate and extends into the second substrate, the interconnect via structure is configured to electrically connect to the front side structure.
	However, Kim teaches a plurality of micro through-vias (120) penetrating the first substrate (110) and configured to connect each of the first, second and third lower electrode structures (58) to the front side structure , wherein the plurality of micro through-vias (120) includes a metal material (see figure 3, through electrode 120 (i.e. through via) penetrating substrate 110 to connect electrodes 58 to the insulating substrates containing the pixel circuitry); and an interconnect via structure (120) arranged in an interconnect via hole that penetrates the first substrate (110) and extends into the second substrate (9/17), the interconnect via structure (120) is configured to electrically connect to the front side structure (see figure 3, through electrode 120 (i.e. through via) penetrating substrate 110 to connect electrodes 58 to the insulating substrates containing the pixel circuitry).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoshimura, Jiupeng, and Honda to incorporate the teachings of Kim to further include through-vias in order to connect the wiring layers/pixel circuitry to the pixels and photoelectric conversion elements in a separate substrate.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, the prior art of record individually or combined fails to teach the image sensor of claims 5, 3, 2, and 1 as claimed, more specifically in combination with wherein the second thickness in the first active pixel is larger than the second thickness in the second active pixel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878 





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878